The order of the Baltimore City Court affirming the action of the State Tax Commission of Maryland vacating and annulling the assessment made by the Appeal Tax Court of Baltimore City for the purposes of taxation for the years 1914 and 1915 upon the deposits mentioned in the records will be affirmed for the reasons given in the opinion filed in the case of Mayor and CityCouncil of Baltimore v. Mary Gresham Machen and Arthur W.Machen, Jr., Executors, ante, p. 618.
Order affirmed, with costs to the appellees. *Page 626